Not for Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                         For the First Circuit


No. 04-1518

                               UNITED STATES,

                                  Appellee,

                                       v.

              JERRY L. HAYES, a/k/a JEREMIAH L. HAYES,

                          Defendant, Appellant.


         [Hon. Reginald C. Lindsay, U.S. District Judge]

          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS


                                    Before

                         Selya, Lynch and Lipez,
                             Circuit Judges.



     Timothy G. Watkins on brief for appellant.
     Michael J. Sullivan, United States Attorney, Paul G. Levenson,
Assistant U.S. Attorney, and John T. McNeil, Assistant U.S.
Attorney on brief for appellee.



                               August 9, 2005
     Per Curiam.   Jerry L. Hayes appeals from a sentence imposed

following his guilty pleas to five counts of bank robbery in

violation of 18 U.S.C. § 2113(a). Hayes' sentence was enhanced for

possession of a firearm -- a handgun Hayes admitted he purchased in

the midst of his crime spree and kept in the glove compartment of

the car he owned and which he used to flee the final robbery.

Hayes has steadfastly asserted that he bought the handgun in order

to provide protection for his family, and that he never used the

handgun during any of the robberies and never intended to do so.

     In his original brief, Hayes argued that his sentence was

invalid under Blakely v. Washington, 542 U.S. 296 (2004), because

he disputed the facts underlying the district court's determination

that he "possessed" the handgun during three of the five robberies

and that he made an "express threat of death" during one of the

robberies pursuant to U.S.S.G. §§ 2B3.1(b)(2)(C) and (F).    While

his appeal was pending, the United States Supreme Court decided

United States v. Booker, 543 U.S. ___, 125 S. Ct. 738 (2005).   At

our invitation, the parties filed supplemental briefs in light of

Booker. Hayes concedes that the Blakely/Booker issues he raises on

appeal were not preserved below.   Having considered his arguments,

we conclude that he has failed to satisfy the standard set forth in

United States v. Antonakopolous, 399 F.3d 68 (1st Cir. 2005).

      Hayes admits that he kept a loaded handgun in the glove

compartment of the car he used in the commission of his bank


                               -2-
robberies.   Hayes denies, however, that he took the handgun with

him into the banks during any of the robberies.   The district court

accepted this denial for the purposes of § 2B3.1(b)(2)(C).    Hayes

admits that he passed a note to a teller that stated, "I am armed,"

but he denies that he ever used a note that stated "I have a gun."

Based on Hayes' admitted facts, the sentencing enhancements applied

by the district court pursuant to U.S.S.G. §§ 2B3.1(b)(2)(C) and

(F) were correct as a matter of law.     United States v. Gray, 177

F.3d 86, 91-92 (1st Cir. 1999) (legal interpretations of the

guidelines subject to de novo review).

      First, possession is established when one has "actual and

physical control" or "exclusive detention and control of" an

object.   Black's Law Dictionary 1046 (5th ed. 1979).   The handgun

was owned by Hayes and it was seized from the car he owned and was

operating, alone, as his getaway car at the time of his arrest.   At

all relevant times, therefore, Hayes exercised actual control and

exclusive dominion over the handgun.   Cf. United States v. Lucas,

282 F.3d 414, 423-24 (6th Cir.), cert. denied, 537 U.S. 849 (2002),

overruled on other grounds by United States v. Leachman, 309 F.3d

377 (6th Cir. 2002).

     Second, in most circumstances, attempted escape from a bank

robbery is an integral part of the crime.         United States v.

Ashburn, 20 F.3d 1336, 1341 (5th Cir. 1994) (collecting cases),

cert. denied, 514 U.S. 1113 (1995).      The presence of the loaded


                                -3-
handgun in the front seat of Hayes' getaway car, regardless of the

reasons Hayes claims it was there, constitutes possession and is

sufficient to support the sentencing enhancement.

      Third, and with respect to the § 2B3.1(b)(2)(F) enhancement,

the   district   court   committed    no   error   when   it   credited   the

recollection of the teller at the fourth bank Hayes robbed that

Hayes passed her a note stating "I have a gun" while he kept his

left hand concealed in his jacket. Antonakopolous, 399 F.3d at 79-

80.   That Hayes claims he never had his gun on his person and would

never have used a gun during the robberies does not alter the

nature of his "unmistakable threat to use a deadly weapon." United

States v. Gray, 177 F.3d at 92.

      Finally, Hayes has not shown that there is a "reasonable

probability that the district court would impose a different

sentence more favorable to the defendant under the new 'advisory

Guidelines' Booker regime."          Antonakopolous, 399 F.3d at 75.

Hayes' sentence of 78 months falls well below the statutory maximum

of twenty years, 18 U.S.C. § 2113(a), and at the lowest end of the

applicable guidelines range of 78 to 97 months. While the district

court expressed his sympathy for Hayes who, at the age of 53 and

after a life devoted to his Pentecostal ministry, now faces a

significant prison term, it is also clear from the transcript of

the sentencing hearing that there was no reasonable probability of

a lower sentence given the other factors required to be considered.


                                     -4-
United States v. Booker, 125 S. Ct. at 767 (district court "must

consult   those   Guidelines   and   take   them   into   account   when

sentencing").

     Hayes' sentence is affirmed.




                                 -5-